USCA4 Appeal: 21-2143      Doc: 16         Filed: 08/22/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2143


        PRESTON A. BURLEY,

                             Plaintiff - Appellant,

                      v.

        COMMISSIONER OF SOCIAL SECURITY, Commissioner of the Social Security
        Administration,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Kenneth D. Bell, District Judge. (3:20-cv-00299-KDB)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Evan Metaxatos, THE SASSER LAW FIRM, PA, Charlotte, North Carolina,
        for Appellant. Dena J. King, United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Charlotte, North Carolina; Peter A. Heinlein, Special Assistant United States
        Attorney, Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION,
        Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2143       Doc: 16          Filed: 08/22/2022      Pg: 2 of 3




        PER CURIAM:

               Preston A. Burley appeals the district court’s order upholding the Administrative

        Law Judge’s (ALJ) decision that Burley’s disability had ceased on May 1, 2014, and that

        he had not become disabled again. “In social security proceedings, a court of appeals

        applies the same standard of review as does the district court. That is, a reviewing court

        must uphold the determination when an ALJ has applied correct legal standards and the

        ALJ’s factual findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec.

        Admin., 873 F.3d 251, 267 (4th Cir. 2017) (cleaned up). “Substantial evidence is that which

        a reasonable mind might accept as adequate to support a conclusion. It consists of more

        than a mere scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin,

        810 F.3d 204, 207 (4th Cir. 2015) (cleaned up). “In reviewing for substantial evidence, we

        do not undertake to reweigh conflicting evidence, make credibility determinations, or

        substitute our judgment for that of the ALJ. Where conflicting evidence allows reasonable

        minds to differ as to whether a claimant is disabled, the responsibility for that decision falls

        on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (cleaned up).

               We have reviewed the record and discern no reversible error. We conclude that the

        ALJ applied the correct legal standards in evaluating Burley’s claims and that the ALJ’s

        factual findings are supported by substantial evidence. Accordingly, we affirm the district

        court’s judgment upholding the ALJ’s decision. Burley v. Comm’r of Soc. Sec., No. 3:20-

        cv-00299-KDB (W.D.N.C. Aug. 9, 2021).




                                                       2
USCA4 Appeal: 21-2143         Doc: 16    Filed: 08/22/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  3